Beaoe, J.
This is an action of ejectment to recover possession of a certain tract of land in Newton county. The case was tried by the court without a jury on an agreed statement of facts. The single question presented on the record is, whether a sheriff’s deed in regular form to a purchaser at a tax sale, under an execution on a judgment rendered in an action in the circuit court on a back-tax bill in favor of the state at the relation of the collector, for the taxes of the year 1877, properly levied and assessed, extended and returned delinquent, against a non-resident land-owner properly served by publication of notice, in an action of ejectment by such purchaser against such former land-owner, can be defeated by showing that the taxes on the land for that year had been paid by the owner before- the land was returned delinquent and before the suit was instituted on the back-tax bill, and that there were no taxes actually due and owing on said land at the time it was returned delinquent and the action instituted. This question must be answered in the negative on the authority of the following cases: Jones v. Driskill, 94 Mo. 190; Allen v. McCabe, 93 Mo. 138 ; Brown v. Walker, 85 Mo. 262; Wellshear v. Kelley, 69 Mo. 343. And as it was so answered by the circuit court, the judgment is affirmed.
All concur except Ray, J., absent, andSHEEWOOD, J., who dissents.